   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 1 of 42



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


In re: Polaris Marketing, Sales Practices,   Case No. 0:18-cv-00939-WMW-DTS
and Products Liability Litigation



        PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
         DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
       CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 2 of 42



                                              TABLE OF CONTENTS

                                                                                                                                 Page

INTRODUCTION ............................................................................................................... 3

STATEMENT OF FACTS .................................................................................................. 3

ARGUMENT....................................................................................................................... 5

I.       PLAINTIFFS HAVE CONSTITUTIONAL STANDING TO BRING THEIR
         CLAIMS. .................................................................................................................. 5

         A.        Plaintiffs Have Standing Because All Class Vehicles Actually
                   Exhibit Excessive Heat in Their Engine Compartments. .............................. 6

         B.        The Excessive Heat Necessarily Causes Thermal Degradation. ................. 10

         C.        Polaris’s Cited Cases Are Distinguishable. ................................................. 11

II.      PLAINTIFFS BERENS, BRUNER, LENZ, JACKS, FORREST, AND BEATTIE
         HAVE SUFFICIENTLY ALLEGED A DEFECT UNDER THE LAWS OF
         THEIR STATES. .................................................................................................... 14

III.     PLAINTIFFS SUFFICIENTLY PLEADED THEIR WARRANTY AND
         MAGNUSON-MOSS CLAIMS. ............................................................................ 18

         A.        Polaris Was on Notice of a Breach Under State Law. ................................ 19

         B.        The Warranty Limitation Is Invalid Because It Causes the Warranty
                   to Fail in Its Essential Purpose. ................................................................... 21

         C.        Even If the Limitation on the Express Warranty Is Valid, the Alleged
                   Defect Manifests from the Beginning, Well Within the Warranty’s
                   Stated Time Limitation. ............................................................................... 23

         D.        From the Moment of Sale, Class Vehicles Contain a Defect That
                   Renders Them Unmerchantable, in Breach of the Implied Warranty. ........ 25

         E.        Plaintiffs Have Viable Claims under the Magnuson-Moss Warranty
                   Act. .............................................................................................................. 26

IV.      PLAINTIFFS PLEAD VIABLE UNJUST ENRICHMENT CLAIMS. ................ 26

V.       PLAINTIFFS PROPERLY PLEAD THEIR FRAUD-BASED CLAIMS ............ 30
                                                                  i
      CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 3 of 42



         A.        The Economic Loss Doctrine Does Not Bar Plaintiffs’ Consumer
                   and Common Law Fraud Claims under Pennsylvania and Texas
                   Law. ............................................................................................................. 30

         B.        Polaris Had a Duty to Disclose the Excessive Heat Defect to
                   Plaintiffs Forrest, Rodriguez, Elkin, and Turgeon under Their
                   Respective State Laws. ................................................................................ 33

         C.        Plaintiff Luna Has Successfully Pled His Consumer and Common
                   Law Fraud Claims. ...................................................................................... 37

         D.        Plaintiff Guthrie Can Bring a Claim under the LPLA Alongside His
                   Redhibition Claim. ...................................................................................... 39

CONCLUSION ................................................................................................................. 39




                                                                 ii
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 4 of 42



                                    INTRODUCTION

       This Court has already endorsed the essential allegations underlying Plaintiffs’

claims: “that Defendants knew about a potentially dangerous defect in its vehicles and

continued to sell the vehicles in multiple states without warning of the defect.” (See Dkt.

60 at 16 (holding that Plaintiffs’ allegations satisfied the particularity requirements of Rule

9(b).) In their First Amended Consolidated Class Action Complaint (Dkt. 70) (“Compl.”

or “Complaint”), Plaintiffs further expand on these allegations, particularly with respect to

the nature of the undisclosed defect that causes every Class Vehicle to give off excessive

heat (see id. ¶¶ 141-157), the testing that confirms this excessive heat (see id. ¶¶ 158-161),

and the degradation and corrosion this heat causes in the Class Vehicles (see id. ¶¶ 162-

180). These updated allegations establish each Plaintiff’s Article III standing, even if their

Class Vehicle did not catch fire. Furthermore, for the reasons stated herein, Polaris’s other

arguments are groundless, and Plaintiffs’ Complaint should be sustained.

                                 STATEMENT OF FACTS

       Polaris is the industry leader in designing and manufacturing recreational off-road

vehicles, amassing $6.08 billion in net sales in 2018. (Compl. ¶ 2.) However, Polaris’s

growth has come at the expense of consumer safety. Specifically, the Class Vehicles suffer

from a common design defect (the “Excessive Heat Defect”) which Polaris has failed to

cure since 2013. (Id. ¶¶ 2-8.)

       In 2011, after only two years of development, Polaris unveiled its new ProStar 900

Twin EI engine (“ProStar”), with the promise of “groundbreaking power.” (Id. ¶ 120.) In

the Class Vehicles, Polaris positioned the ProStar engine only inches behind the occupant

                                              3
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 5 of 42



compartment, along the chassis centerline, with the exhaust manifold and header pipe

routing frontward toward the occupants, turning 180 degrees creating a U-shape, and then

connecting to piping that exits from the rear of the vehicle. (Id. ¶¶ 123, 127.) The engine

and exhaust pipe configuration prevents ambient airflow from dissipating exhaust

component heat, thus creating excessive heat within the engine compartment. (Id. ¶ 124.)

Compounding the problem, the engine and exhaust pipe configuration is located in a tight

compartment that is too close to plastic body components, as well as to critical fuel hoses,

wiring and brake lines—all of which are damaged by high temperature exposure. (Id.)

Further, the layout invites the collection of organic debris which can ignite from contact

with hot components associated with the Excessive Heat Defect. (Id. ¶ 125.)

       The exhaust system is the primary source of heat in the engine compartment. (Id. ¶

164.) In the vehicle industry, it is well known that excessive engine compartment heat,

particularly in tight spaces with little passive airflow, reduces component service life and

causes unseen degradation of nearby components. (Id.) This is known as “thermal

degradation,” which is defined as “molecular deterioration as a result of overheating.” (Id.)

Excessive heat accumulation causes premature failure of components and materials. (Id.

¶ 165). For example, the Excessive Heat Defect can degrade the plastic fuel vent line to

the point of sagging, putting it perilously close to the hot exhaust pipe. (Id. ¶ 175.)

Additionally, if the line becomes kinked, the plastic fuel tank can over-pressurize and

expand, contacting adjacent spinning components. (Id. ¶ 176.) Polaris’s insufficient 2016

recall for misrouted fuel lines bears this out. (Id. ¶ 175.) This softening and deformation

of plastic components is always occurring, even if it does not result in fire. (Id. ¶ 177.)

                                              4
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 6 of 42



       All Class Vehicles share a common engine and exhaust configuration—a tight

compartment with defectively inadequate heat evacuation characteristics. (Id. ¶ 122.) As

a result, all Class Vehicles inherently suffer from excessive heat and resultant thermal

degradation. (Id. ¶¶ 141-80.) Polaris has yet to disclose the true nature of this defect to

Plaintiffs and the public, instead issuing ineffective recalls to fix various components

within a systemic defect that is largely related to a vehicle design and layout. (See, e.g.,

id. ¶¶ 8-9, 15, 204.) By its actions, Polaris has opted for profits over safety (id. ¶ 218),

concealing the Excessive Heat Defect and subjecting consumers to the risk of serious harm.

                                       ARGUMENT

I.     PLAINTIFFS HAVE CONSTITUTIONAL STANDING TO BRING THEIR
       CLAIMS.

       To have standing under Article III, Plaintiffs need to show that they have suffered

an injury in fact. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). The injury

need not be significant, but rather serves “to distinguish a person with a direct stake in the

outcome of a litigation—even though small—from a person with a mere interest in the

problem.” United States v. Students Challenging Regulatory Agency Procedures (SCRAP),

412 U.S. 669, 689 n. 14 (1973). Economic loss constitutes an injury in fact. See Demarais

v. Gurstel Chargo, P.A., 869 F.3d 685, 693 (8th Cir. 2017) (“For standing purposes, a loss

of even a small amount of money is ordinarily an ‘injury.’”). More specifically, when

plaintiffs bargain “for safe, defect-free vehicles, but instead receive[] unsafe, defective

vehicles. . . [t]he overpayment for the defective, unsafe vehicle constitutes an economic-

loss injury that is sufficient to confer standing.” In re Toyota Motor Corp. Unintended


                                              5
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 7 of 42



Acceleration Mktg., Sales Practices, and Prods. Liab. Litig., 790 F. Supp. 2d 1152, 1167

(C.D. Cal. 2011).1

       Here, each Plaintiff suffered economic injury when they purchased a defective Class

Vehicle that they would not have purchased, or for which they would have paid

significantly less, had the Excessive Heat Defect been disclosed. (Compl. ¶ 17.)

       A.     Plaintiffs Have Standing Because All Class Vehicles Actually Exhibit
              Excessive Heat in Their Engine Compartments.

       Previously, the Court held that eight Plaintiffs did not allege an injury in fact

because, although they alleged that their Class Vehicles had an undue propensity to catch

fire, they did not allege that the Class Vehicles necessarily overheat, catch fire, or otherwise

malfunction. (Dkt. 60 at 8.) The Complaint resolves this issue by clarifying that the Class

Vehicles actually exhibit excessive heat in their engine compartments.2 This excessive




1
  In Toyota, the plaintiffs alleged that various model vehicles suffered from an unintended
acceleration defect. 790 F. Supp. 2d at 1157. Nineteen of the thirty-four plaintiffs alleged
they had experienced the unintended acceleration. Id. at 1163. Finding that the defect had
been sufficiently alleged to exist in all vehicles, the Court rejected the defendant’s standing
challenge. Id. at 1163-65. The court stated: “Once the safety defect is sufficiently and
plausibly pled by all Plaintiffs, the economic losses resulting from the defect are readily
established: defective cars are simply not worth as much.” Id. at 1163.
2
  The Consolidated Class Action Complaint explained, but did not emphasize, the reason
the Class Vehicles necessarily suffer from excessive heat. (Dkt. 35 ¶¶ 90-114.) In part, it
explained: “The enclosed engine and exhaust pipe configuration in the Class Vehicles
prevents airflow from dissipating the heat from the exhaust and nearby combustible
materials. The enclosed design prevents passive heat evacuation, whereby heat soak
occurs, particularly at low speeds and under high load conditions, frequently experienced
while traveling inclines.” (Id. ¶ 104.)

                                               6
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 8 of 42



heat, which damages components and gives rise to a constant risk of fire, is an inherent

defect present in all Class Vehicles.3

       The defect’s presence in all Class Vehicles is evidenced by: (1) comparative testing

performed on Class Vehicles and competitor non-Class Vehicles (Compl. ¶¶ 158-61); (2)

the availability of third-party aftermarket products designed to mitigate heat in the Class

Vehicles (id. ¶¶ 142-48); (3) fires across the various models of Class Vehicles containing

the ProStar engines (id. ¶¶ 7, 30, 36, 54, 60, 78, 84, 96); (4) consumers’ post-purchase

recognition of excessive heat across the various models of Class Vehicles containing the

ProStar engines (id. ¶¶ 90, 96, 103); (5) the common engine/exhaust design in the Class

Vehicles (id. ¶¶ 3-6, 110-40); and (6) the differences in the design of the exhausts in the

Class Vehicles and those in competitor vehicles, which are configured to allow for airflow

and heat dissipation (id. ¶¶ 149-57).

       Polaris fails to successfully rebut Plaintiffs’ allegations that the excessive heat in

the Class Vehicles is indeed dangerous and abnormal. Specifically, they fail to account for

the testing, which proved that the Class Vehicles generate an abnormal amount of heat

compared to competitor vehicles (id. ¶¶ 158-61); the repeated spontaneous vehicle fires

indicative of excessive heat (id. ¶¶ 7, 30, 36, 54, 60, 78, 84, 96); the third-party marketplace

that has sprung up to address the heat issues in the Class Vehicles (id. ¶¶ 142-48); and

Plaintiffs’ detailed explanation of why the engine/exhaust configuration will necessarily



3
  The engine/exhaust configuration that causes the excessive heat is also accurately
described as a “defect” and is also present in all Class Vehicles.

                                               7
      CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 9 of 42



lead to excessive heat buildup (id. ¶¶ 3-6, 110-40). This is not a case like those cited by

Polaris, where allegations of excessive force or excessive fees were found conclusory.4

Rather, the Complaint includes specific facts (including an objective comparison with

competitor vehicles and an explanation of the causes and effects of the necessary heat

buildup in the Class Vehicles’ engine compartments) that lift Plaintiffs’ allegations of

excessive heat high above the “plausibility” bar.5

         Polaris attacks Plaintiffs’ comparative testing by pointing out that Plaintiff did not

test their own Class Vehicles, but, instead, conducted heat testing on exemplary Class

Vehicles.     Polaris, however, fails to cite any authority that suggests Plaintiffs were

obligated to do any testing to overcome a motion to dismiss, much less test their own

vehicles. In fact, in In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 609, 614-

17 (8th Cir. 2011), the court rejected defendant’s standing argument where plaintiff’s

expert showed a defect through testing on exemplary pipe fittings, as opposed to the

plaintiffs’ own pipe fittings. Polaris, moreover, fails to provide any reason to believe that

the results of the testing performed on exemplary Class Vehicles would be different for



4
 See Bourne v. Stewart Title Guar. Co., 2011 WL 635304, at *5 (D.N.H. Feb. 16, 2011)
(where plaintiff provided no “supporting facts explaining the basis” for his allegation of
excessive interest rates); Alas v. AT&T Inc., 2018 WL 6133648, at *5 (C.D. Cal. Oct. 29,
2018) (“bare allegation” that transaction fees were excessive); Acevedo v. Ross, 2019 WL
343246, at *3 (E.D.N.Y. Jan. 28, 2019) (dismissing excessive force claim where plaintiff
did “not make allegations showing that arresting officers used any significant force
whatsoever”); McCauley v. Shaw, 2017 WL 769908, at *2 n.2 (E.D. Mo. Feb. 28, 2017)
(where plaintiff “seem[ed] to generally claim excessive force against” defendants).
5
    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                               8
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 10 of 42



Plaintiffs’ Class Vehicles. Indeed, this would be highly implausible, considering that all

of the Class Vehicles share the same exhaust/engine configuration that causes the excessive

heat. (Id. ¶¶ 3-6, 110-40.)

       The Class Vehicles generate an abnormal, unintended, unsatisfactory, and

dangerous amount of heat in their engine compartment. This is evidenced by the third-

party aftermarket that exists to mitigate heat in the Class Vehicles’ engine compartments

(id. ¶¶ 142-48), the emphasis that other manufacturers have placed on exhaust flow and

engine cooling (id. ¶¶ 149-57), the fires in the Class Vehicles (id. ¶¶ 7, 30, 36, 54, 60, 78,

84, 96), and Plaintiffs’ allegations that they reasonably expected that the Class Vehicles

would not generate excessive heat (id. ¶¶ 24, 27, 30, 33, 36, 39, 42, 45, 48, 51, 54, 57, 60,

63, 66, 69, 72, 75, 78, 81, 84, 87, 90, 93, 96, 100, 103, 106). While Polaris will have the

opportunity to prove that the heat in the Class Vehicles is not excessive, and provide some

other explanation for the plague of fires and the emergence of a heat mitigation aftermarket,

it must do so on the merits, and not at the dismissal motion stage of this litigation. See City

of Clarkson Valley v. Mineta, 504 F.2d 156, 168 (8th Cir. 1974) (“We have stated numerous

times that standing is a threshold inquiry that eschews evaluation on the merits.”) (internal

quotation marks omitted). The allegations more than suffice for the purpose of standing.

       Indeed, the Eighth Circuit’s opinion in Zurn Pex is dispositive. In Zurn Pex, the

plaintiffs alleged that defendants sold pipe fittings that were highly likely to leak due to

stress corrosion cracking. 644 F.3d at 608-10. The defendants argued that those plaintiffs

whose pipe fittings had not yet leaked lacked standing. Id. at 616. The Eighth Circuit

rejected that argument because the stress corrosion cracking, which could cause the leaks,

                                              9
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 11 of 42



occurred upon use. Id. So it is here. While the most significant harm (i.e., fire) has not

occurred in every Plaintiff’s Class Vehicle, all of the Class Vehicles actually exhibit the

defect (i.e., the excessive heat) that causes this harm.

       B.     The Excessive Heat Necessarily Causes Thermal Degradation.

       Not only are the Class Vehicles inherently defective because they necessarily

generate excessive heat, they are also inherently defective because this excess heat results

in the accelerated degradation of the Class Vehicles’ plastic components. (Compl. ¶¶ 162-

80.) The Complaint provides a detailed explanation of this thermal degradation and its

consequences. (Id.) Again, the situation is similar to that in Zurn Pex, in which the

defendant’s pipe fittings began to experience stress corrosion cracking immediately upon

their exposure to water, although they did not immediately start leaking. 644 F.3d at 616-

17. Just as the stress corrosion cracking in Zurn Pex “afflict[ed] all of the fittings upon

use,” id. at 617, so does the excessive heat accelerate the degradation of Class Vehicles

engine components upon use. (Compl. ¶¶ 162-80.)

       Polaris argues that it cannot be liable for “normal wear and tear” and that “all

materials are expected to experience some level of thermal degradation.” (Dkt. 88 (“Defs.’

Mem.”) at 10-11.) Whether these contentions are true or not, they fail to address the point

made in the Complaint: that thermal degradation in Class Vehicle components is

accelerated by the excessive heat buildup in the engine compartments. (Compl. ¶¶ 166-

69.) Again, Polaris is free to try to prove on the merits that the accelerated thermal

degradation in the Class Vehicles is insufficient to give rise to a breach of warranty claim,

or that it need not have been disclosed under a fraudulent omission analysis. But, along

                                              10
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 12 of 42



with the excessive heat, this thermal degradation is a manifest defect, and thus, injury in

fact, for purposes of standing.

       C.     Polaris’s Cited Cases Are Distinguishable.

       In Wallace v. ConAgra Foods, Inc., 747 F.3d 1025 (8th Cir. 2014), the plaintiffs

were unable to allege that there was anything wrong with the hot dogs they actually

purchased. In that case, the defendant marketed its Hebrew National hot dogs as “100%

Kosher Beef.” 747 F.3d at 1028. Plaintiffs, seeking to represent a class of all Hebrew

National buyers, alleged the kosher inspection process in defendant’s slaughterhouses was

unreliable, so that “meat from cows that should not qualify for kosher certification ends up

being marked kosher.” Id. The court held that the plaintiffs did not have standing because

their “allegations fail[ed] to show that any of the particular packages of Hebrew National

beef they personally purchased contained non-kosher beef.” Id. at 1030. In other words,

the fact that some packages of Hebrew National hot dogs likely were not 100% kosher did

not give the plaintiffs standing, when it was “possible, maybe probable, that the packages

of beef they personally purchased and consumed met the ‘strict’ standards advertised by

[Defendant].” Id. Here, there is no allegation that only a certain percentage of the Class

Vehicles are defective. Rather, Plaintiffs have alleged that all Class Vehicles exhibit

excessive heat in the engine compartment, and further alleged that all Class Vehicles

exhibit accelerated thermal degradation.6


6
  See In re Gen. Mills Glyphosate Litig., 2017 WL 2983877, at *2–3 (D. Minn. July 12,
2017) (rejecting defendant’s standing argument where Plaintiffs alleged that “all Nature
Valley Products contain glyphosate” because the case was “not like Wallace, in which the
plaintiffs’ allegations did not establish that all or even most of the products at issue
                                            11
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 13 of 42



       In Thunander v. Uponor, 887 F. Supp. 2d 850 (D. Minn. 2012), the plaintiffs failed

to allege any factual support for their claim that the product at issue was defective. The

plaintiffs alleged the AlumiPex piping in their home, installed in 2002, failed to comply

with National Sanitation Foundation toxicity standards. 887 F. Supp. 2d at 857-58. As

evidence of this, plaintiffs pointed to a 2003 internal memorandum from one of the

defendant’s employees that admitted to the use of a catalyst in 2003 that resulted in the

non-compliance with NSF standards. Id. The court found that this memorandum did not

provide a basis for concluding that the 2002 piping in the plaintiff’s home was also non-

compliant. Id. at 862. (“[The Schuell Memo refers to events occurring in 2003, but it does

not provide sufficient factual support from which Plaintiffs may extrapolate that all of the

AlumiPex and Multicor pipe sold by Defendants, at any point in time, was defective.”).

The court distinguished the case from Zurn Pex, in which expert testing revealed a defect

in the specific product type installed in the plaintiff’s home. Id. at 865 (“This distinguishes

this case from Zurn Pex, where the plaintiffs’ expert opined that his testing revealed the

defect in both the new and used pipe in question.”). The problem in Thunander, therefore,

was that plaintiffs provided no “factual support for their claims.” Id.; see also George v.

Uponor, Inc., 988 F. Supp. 2d 1056, 1068 (D. Minn. 2013) (stating that plaintiffs in

Thunander “offered no plausible facts suggesting the defect actually existed in their




contained the relevant defect and, so, it was ‘pure speculation’ to conclude that the
particular packages purchased by the plaintiffs were defective.”).



                                              12
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 14 of 42



home”). Here, on the other hand, there is considerable evidence pointing to excessive heat

(and the resultant thermal degradation) in the Class Vehicles, including Class Vehicle

testing, the existence of an aftermarket for heat mitigation in the Class Vehicles, the

common occurrence of fires in the Class Vehicles, and the inherently problematic design

of the Class Vehicles’ exhaust/engine configuration.

       Likewise, in George, the court also found that the plaintiffs had failed to allege facts

suggesting the existence of a defect. In that case, the plaintiffs alleged that plumbing

components installed in their homes, made of “yellow brass,” were vulnerable to

dezincification, a process by which zinc leaches out of the alloy. 988 F. Supp. 2d at 1060-

61. The defendants argued that the plaintiffs “failed to allege plausible facts showing a

defect” in the brass plumbing components because plaintiffs only “broadly” allege the

components are “vulnerable to dezincification.” Id. at 1068. The court agreed, finding that

“Plaintiffs have not alleged that all Components made by Defendants inevitably manifest

defects upon any normal use.” Id. at 1070 (emphasis in original). The court distinguished

the case from Zurn Pex, in which “[t]he plaintiffs alleged—and later introduced evidence

demonstrating—that all pipe fittings in the product line developed stress corrosion cracking

(“SCC”) upon exposure to water.” Id. at 1068. Here, as in Zurn Pex, Plaintiffs allege that

all Class Vehicles are inherently defective. Unlike in George, Polaris does not dispute that

Plaintiffs, here, have alleged facts pointing to the existence of excessive heat in the Class

Vehicles.




                                              13
      CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 15 of 42



        In Browe v. Evenflo Co., Inc., 2015 WL 3915868 (D. Minn. June 25, 2015), the

court did not address standing. Rather, the court held that the plaintiff’s allegations did not

support a claim that the products were unmerchantable. Id. at *3.

        Finally, U.S. Hotel and Resort Management, Inc. v. Onity, Inc., 2014 WL 3748629

(D. Minn. July 30, 2014), involved products that only failed to function as intended if a

third party willfully interfered with them. In that case, the plaintiffs alleged that defendants

sold electronic locks suffering from a defect that allowed a hacker to easily breach and

open the locks. Id. at *1-2. The court held that the plaintiffs lacked standing because there

was no dispute that the locks were operational, and the only potential injury, the

unauthorized opening of the locks, was not actual or imminent, but contingent upon a third

party exercising criminal intent. Id. at *4 (“[T]he fact remains that no such unauthorized

entry could occur unless and until that third-party acted with criminal intent to gain entry.

But where the future injury is contingent upon the actions of another, the Supreme Court

has declined ‘to abandon [its] usual reluctance to endorse standing theories that rest on

speculation about the decisions of independent actors’ not before the court.”) (quoting

Clapper v. Amnesty Int'l USA, 568 U.S. 398, 414 (2013)). Here, Plaintiffs do not allege

that the engines are susceptible to sabotage by a third party. Rather, the engines are

inherently defective.

II.     PLAINTIFFS BERENS, BRUNER, LENZ, JACKS, FORREST, AND
        BEATTIE HAVE SUFFICIENTLY ALLEGED A DEFECT UNDER THE
        LAWS OF THEIR STATES.

        Polaris argues, separate from Constitutional standing, that the state laws governing

certain Plaintiffs’ claims require a manifest defect for purposes of damages or injury.

                                              14
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 16 of 42



(Defs.’ Mem. at 15.) This argument was comprehensively addressed in the previous round

of motion to dismiss briefing (Dkt. 50 at 3-33) and fails for two reasons. First, as discussed

above, Plaintiffs have alleged a manifest defect in all Class Vehicles. Second, the relevant

laws of Minnesota, Alabama, Georgia, Ohio, Texas, and Wyoming do not require

allegations of a manifest defect.

       As discussed above, Plaintiffs allege, with considerable supporting evidence, that

all Class Vehicles necessarily manifest excessive heat buildup. Plaintiffs further allege the

excessive heat necessarily results in the accelerated degradation of engine compartment

components. This case is thus distinguishable from those cited by Polaris in which the

alleged defect was latent and not exhibited, in any form, prior to product failure.7


7
  See O’Neil v. Simplicity, Inc., 574 F.3d 501 (8th Cir. 2009) (where a baby crib’s allegedly
unsafe drop-side never malfunctioned in any way, and the court stated that plaintiffs
“purchased a crib with a functioning drop-side and that crib continues to have a functioning
drop-side”); Briehl v. Gen. Motors Corp., 172 F.3d 623, 628 (8th Cir. 1999) (court found
allegedly defective brakes to “have functioned satisfactorily and at no time have the brakes
exhibited a defect.”); In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1017 (7th Cir.
2002) (not addressing any purported manifest defect requirement, but referencing a
situation where “products function properly”); Carlson v. Gen. Motors Corp., 883 F.2d
287, 289 (4th Cir. 1989) (where plaintiffs did not allege “that their diesel vehicles were
defective, but instead only that the “poor reputation” of GM’s diesel products resulted in
compensable losses of ‘resale value.’”); Miller v. GM LLC, 2018 WL 2740240 (E.D. Mich.
June 7, 2018) (court found alleged liftgate defect to be purely latent and certain plaintiffs’
liftgates to have not “malfunctioned in any way.”); Weaver v. Chrysler Corp., 172 F.R.D.
96, 99 (S.D.N.Y. 1997) (“product perform[ed] satisfactorily and never exhibit[ed] the
alleged defect.”); Hubbard v. GM Corp., 1996 WL 274018, at *4 (S.D.N.Y. May 22, 1996)
(addressing “product that performs satisfactorily and never exhibits” the alleged defect);
Feinstein v. Firestone Tire & Rubber Co., 535 F. Supp. 595, 602 (S.D.N.Y. 1982) (where
tires “performed to their entire satisfaction”); Brooks v. Remington Arms Co., 2010 WL
6971894, at *4 (W.D. Ark. Oct. 27, 2010) (finding, under Arkansas laws, that plaintiffs did
not need to allege that allegedly defective rifles actually misfired to state a claim, but had
to at least allege that rifles accumulated the dirt and debris leading to misfire).

                                             15
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 17 of 42



       Further, Polaris’ cited cases are all irrelevant insofar as they do not specifically

address the issue of whether there is any manifest defect requirement under Plaintiffs

Berens, Bruner, Lenz, Jacks, Forrest, or Beattie’s respective state law claims. While

Polaris admits, as it must, that a “manifest defect” requirement is a matter of state law,8 it

fails to analyze whether this requirement is an element of any of the asserted claims. This

is a significant failing, as such a requirement is not recognized by the majority of states.

As recently explained by Judge Furman of the Southern District of New York:

       Having now engaged in . . . an analysis of the law in twenty-seven states,
       covering three different kinds of claims (statutory consumer protection,
       common-law fraud, and implied warranty), the Court can no longer say with
       confidence that, across the states, the “majority view” is that manifestation
       is required to state claims for fraud, violations of consumer protection
       statutes, and breaches of warranty. Indeed, for every disputed claim in every
       disputed state, the Court concludes that manifestation is not a requirement.
       This is due in part to the Court’s determination that, in the absence of state
       law to the contrary, there is no legal or logical ground to bar Plaintiffs’
       recovery if they can prove that they suffered economic loss. If Plaintiffs paid
       x for their cars and can prove that their cars are now worth x minus y as the
       result of the alleged defects, it is arbitrary to prevent them from recovering
       the difference between x and y simply because the defect did not manifest
       itself in property damage or personal injury.

In re Gen. Motors LLC Ignition Switch Litig., 339 F. Supp. 3d 262, 276 (S.D.N.Y. Sept.

12, 2018) (emphasis added). In analyzing various state laws to determine whether they

incorporated a manifest defect rule, Judge Furman held that such a rule was presumptively

incompatible with both the benefit-of-the-bargain measure of damages for actions


8
  Blankenship v. USA Truck, Inc., 601 F.3d 852, 856 (8th Cir. 2010) (“Erie mandates that
a federal court sitting in diversity apply the substantive law of the forum State, absent a
federal statutory or constitutional directive to the contrary”) (quoting Salve Regina Coll. v.
Russell, 499 U.S. 225 (1991)).

                                             16
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 18 of 42



sounding in fraud and the measure of damages for breach of implied warranty provided

within the Uniform Commercial Code (“UCC”). Id. at 276-307.

       In Plaintiffs’ Opposition to Polaris’s original Motion to Dismiss, Plaintiffs spent

thirty pages exhaustively addressing why each of the relevant Plaintiffs’ asserted claims

did not contain an explicit or implicit manifest defect requirement. (Dkt. No. 50 at 3-33.)

In their renewed Motion to Dismiss, Polaris relies on a single string citation to cases which

fails to show that any of these claims, much less all, include such a requirement.9


9
 (Minn.) In Carey v. Select Comfort Corp., 2006 WL 871619, at *2-3 (Minn. Dist. Ct. Jan.
30, 2006), the plaintiff alleged that he had purchased a mattress with the propensity to
develop mold, but not that his mattress had actually exhibited any defect. Moreover, as a
Minnesota trial court opinion, Carey is entitled to only minimal weight in this Court’s
determination as to how the Minnesota Supreme Court would rule on the issue of whether
Plaintiff Berens must wait until his vehicle catches on fire to state a claim for relief. See
King v. Order of United Commercial Travelers of Am., 333 U.S. 153, 160-61 (1948)
(holding that federal court of appeals was justified in not following state trial court
decision, and noting that “it would be incongruous indeed to hold the federal court bound
by a decision which would not be binding on any state court”). (Ala.) The Alabama cases
cited by Polaris only involved fraudulent concealment claims. In Ford Motor Co. v. Rice,
726 So. 2d 626 (Ala. 1998), the plaintiffs did not allege that their vehicles exhibited any
defect and did not allege that they did not receive the benefit of the bargain. In Pfizer, Inc.
v. Farsian, 682 So. 2d 405 (Ala. 1996), the plaintiff’s heart-valve defect allegations relied
solely on the fact that other heart valves, of the same model, had experienced failures. The
plaintiff did not point to an inherent design defect in his own heart valve. Id. at 406-07.
(Ga.) In Tiisman v. Linda Martin Homes Corp., 610 S.E.2d 68, 70 (Ga. 2005), the court
only addressed a claim under the Fair Business Practices Act, did not address the existence
of a manifest defect requirement, and did not prove a narrow interpretation of “actual
damages.” In Wiedman v. Ford Motor Co., 2019 WL 3003693, at *4-5 (E.D. Mich. July
10, 2019), which addressed an implied warranty claim, the court found that the defect had
not manifested in any way, and further did not recognize that Georgia law holds that hidden
defects “are the very evil that the implied warranty of merchantability was designed to
remedy.” Willis Mining, Inc. v. Noggle, 509 S.E.2d 731, 733 (Ga. App. 1998). (Ohio)
Felix v. Ganley Chevrolet, Inc., 49 N.E.23d 12124, 1231 (Ohio 2015), addressed only a
claim under the Ohio CSPA, and did not address a manifest defect requirement. As Judge
Furman recognized, “Felix did not involve a product defect and did not once mention
manifestation; the court discussed ‘actual damages’ only to distinguish them from ‘[t]reble
                                              17
       CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 19 of 42



III.     PLAINTIFFS SUFFICIENTLY PLEADED THEIR WARRANTY AND
         MAGNUSON-MOSS CLAIMS.

         Breach of warranty claims are fact-intensive and generally not appropriate for

resolution on a motion to dismiss, particularly where there are allegations of an

undiscoverable defect. Northern States Power Co. v. ITT Meyer Indus., a Div. of ITT

Grinnell Corp., 777 F.2d 405, 408 (8th Cir. 1985); In re Rust-Oleum Restore Mktg., Sales

Practices and Prods. Liab. Litig., 155 F. Supp. 3d 772, 789-90 (N.D. Ill. 2016) (allowing

breach of warranty claims to proceed for plaintiffs in all 50 states). Here, Plaintiffs have

sufficiently pleaded their allegations and should be given a chance to further develop their

case through discovery.




and statutory damages.’” GM Ignition, 339 F. Supp. 3d at 288-89. In Gentek Bldg. Prods.,
Inc. v. Sherwin-Williams Co.¸2005 WL 6778678, at *11 (N.D. Ohio Feb. 22, 2005) the
court did not analyze any Ohio case law imposing a manifest defect requirement. (Tex.)
In DaimlerChysler Corp. v. Inman, 252 S.W.3d 299, 303-07 (Tex. 2008), the Supreme
Court of Texas recognized that a manifest defect was not required under Texas law. In that
case, the court looked to the Fifth Circuit’s decision in Cole v. General Motors Corp., 484
F.3d 717 (5th Cir. 2007), in which plaintiffs had alleged that their side airbags could inflate
unexpectedly and that “each plaintiff suffered economic injury at the moment she
purchased a DeVille because each DeVille was defective.” 484 F.3d at 723. The Fifth
Circuit agreed with the plaintiffs, holding that “it is sufficient for standing purposes that
the plaintiffs seek recovery for an economic harm that they allege they have suffered.” Id.
In Inman, the Supreme Court of Texas stated that it “agree[d] that the allegations in Cole
gave the plaintiff standing.” Inman, 252 S.W.3d at 307. The court focused on the facts
showing that the plaintiffs in Cole had indeed alleged a plausible defect in their vehicles;
namely the facts that the defendant in Cole had issued a recall for the vehicles and that the
airbags at issue in Cole “might deploy improperly regardless of what [the plaintiff] did.”
Id. at 306-07. (Wyo.) Polaris’s citation to Wyo. Stat. Ann. § 40-12-108 is irrelevant
because Plaintiff Beattie has not asserted a claim under the Wyoming Consumer Protection
Act. Similarly, Broderick v. Daiyland Ins. Co., 270 P.3d 684, 692 (Wyo. 2012) did not
address warranty or fraud claims, and did not address a manifest defect requirement.
                                              18
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 20 of 42



       At the outset, we note that Plaintiffs’ Amended Complaint mistakenly referred to

Pennsylvania statutes in the South Dakota breach of warranty allegations. Plaintiffs request

allowance to amend the complaint to allege breach of express warranty under South Dakota

Codified Law 57A-2-313 and breach of implied warranty of merchantability under South

Dakota Codified Law 57A-2-314.

       A.     Polaris Was on Notice of a Breach Under State Law.

       The UCC’s requirement that sellers be given notice of claims “is designed to defeat

commercial bad faith, not to deprive a good faith customer of his remedy,” and “is not

intended to ‘operate as a technical procedural barrier to deny claimants the opportunity to

litigate the case on the merits.” Church of the Nativity of Our Lord v. WatPro, Inc., 491

N.W.2d 1, 5 (Minn. 1992).

       Polaris claims that all states require pre-suit notice under the UCC. However, states

have varied interpretations for what suffices as “notice.” For example, courts in California,

Florida, Georgia, Michigan, Pennsylvania, and Ohio have allowed filing suit as sufficient

notice to a remote manufacturer.10 “While Polaris refers to § 2-607(3)(a) as establishing a


10
   In re Volkswagen Timing Chain Prod. Liab. Litig., 2017 WL 1902160, slip op. *13
(D.N.J. May 8, 2017); Bednarski v. Hideout Homes & Realty, Inc., 709 F. Supp. 90 (M.D.
Pa. 1988); In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices &
Prods. Liab. Litig., 754 F. Supp. 2d 1145, 1180 (C.D. Cal. 2010); Hudson v. Gaines, 403
S.E.2d 852, 854 (Ga. App. 1991); Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co., 537
N.E.2d 624 (Ohio 1989); and Fed. Ins. Co. v. Lazzara Yachts of N. Am., No. 8:09-cv-607,
2010 WL 1223126, *5 (M.D. Fla. Mar. 25, 2010) (“The parties have not cited to any Florida
case extending section 672.607(3)(a)’s notice requirements to a manufacturer.”). The court
in In re MyFord Touch Cons. Litig., 46 F. Supp. 3d 936, 975-979 (N.D. Cal. 2014) found
Jovine v. Abbott Labs., Inc., 795 F. Supp. 2d 1331 (S.D. Fla. 2011) of limited support
because it gave no rationale for ignoring the language of the statute.

                                             19
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 21 of 42



‘pre-litigation notice’ requirement, the plain language of the statute does not require that

notice be given prior to filing suit, only that notice be given within a reasonable time.” In

re Bridgestone/Firestone, Inc. Tires Prods. Liab. Litig., 155 F. Supp. 2d 1069, 1110 (S.D.

Ind. 2001) (interpreting Michigan law). The purposes of the requirement, such as allowing

the seller to investigate the claim and cure the defect, are accomplished by the filing of a

lawsuit, as “indeed, the normal rules of civil procedure are designed to accomplish exactly

these tasks within the litigation process.” In re: FCA US LLC Monostable Electronic

Gearshift Litig., 280 F. Supp. 3d 975 (E.D. Mich. 2017), quoting Mid Island LP v. Hess

Corp., 983 N.Y.S. 2d 204 (N.Y. Sup. 2013).

       Further, multiple states, including Minnesota, Illinois, and Ohio, have found the

notice requirement to be satisfied when plaintiffs alleged the defendant had actual

knowledge of the defect because “the defendant will already have investigated the possible

causes and therefore cannot argue that it is prejudiced by any delay in receiving notice of

the specific complaint.” Church of the Nativity, 491 N.W.2d at 5.11 When the alleged defect

necessarily applies to each and every class product sold, the defendant has actual

knowledge there is a warranty breach for each class member. In re Rust-Oleum, 155 F.




11
   See e.g., In re Rust-Oleum, 155 F. Supp. 3d at 799-800; Radford v. Daimler Chrysler
Corp., 168 F. Supp. 2d 751, 754 (N.D. Ohio 2001); In re Volkswagen Timing Chain Prod.
Liab. Litig., 2017 WL 1902160 at *13 (citing these cases in allowing breach of warranty
claims filed by Illinois, Minnesota, and Indiana plaintiffs who had not alleged they notified
either the seller or the manufacturer). Although Polaris does not dispute plaintiff Guthrie’s
redhibition claim, it is worth noting that Louisiana too has an exception to the notice
requirement when the seller had actual knowledge of the defect. La. Civ. Code. Art. 2522.

                                             20
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 22 of 42



Supp. 3d at 799-800; see also Hedges v. Earth, Inc., 2015 WL 1843029, at *3 (N.D. Ill.

Apr. 21, 2015).

       Additionally, Minnesota has allowed notice to a manufacturer by one class member

to act as notice on behalf of the class. Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840,

884 (N.D. Cal. 2018) (citing City of Wyoming v. Procter, 210 F. Supp. 3d 1137, 1158 (D.

Minn. 2016)).

       The goals of the notice requirement have been satisfied here. Polaris was aware that

each sale of a Class Vehicle was troublesome and needed to be watched, as it had issued

recalls that covered all Class Vehicles. The recalls make clear Polaris was aware there had

been hundreds of fires and melting incidents in the Class Vehicles, resulting in several

deaths and multiple injuries. (Compl. ¶ 7.) Polaris is aware it does not have an adequate,

permanent fix for the vehicles, as replacing one component does not cure the Excessive

Heat Defect. (Compl. ¶¶ 7, 199-200.) Further, Plaintiff Luna informed Polaris prior to the

filing of the consolidated complaint that all of the Class Vehicles, which Plaintiffs allege

share a common defect regardless of model, are defective and “have and continue to pose

a significant and immediate threat to all occupants of such vehicles,” and Polaris did not

attempt to cure the defect or initiate settlement discussions. (Compl. ¶¶ 276-277 & Ex. A.)

Polaris was given ample notice that Plaintiffs would claim it breached its warranties.

       B.     The Warranty Limitation Is Invalid Because It Causes the Warranty to
              Fail in Its Essential Purpose.

       A limitation on a warranty is invalid if it causes the warranty to fail of its essential

purpose by depriving one party of the substantial value of its bargain. Luckey v. Alside,


                                              21
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 23 of 42



Inc., 245 F. Supp. 3d 1080, 1090 (D. Minn. Mar. 29, 2017) (noting the exception applies

in cases where a repair or replace warranty covering a defective part will not compensate

the buyer for costs dealing with the defect). Polaris claims failure of essential purpose

requires repeated efforts to repair the vehicle. However, several courts have held that a

“purchaser can be deprived of the value of its bargain where the goods purchased under the

contract contain latent defects, which are defects that are ‘not detectable until it is

impractical to effectuate the exclusive remedy.’” Traxler v. PPG Indus., Inc., 158 F. Supp.

3d 607, 613-614 (N.D. Ohio Jan. 27, 2016) (holding a “repair or replace” warranty is

meaningless when the product is inherently defective, in a suit by consumers in Michigan,

Ohio, Pennsylvania, and California, among others).12 “The idea behind this ‘failure of

essential purpose’ doctrine is that a seller cannot limit the buyer to certain specified

remedies, then conduct itself in a manner negating the efficacy of those remedies.”

McCollough Enters., LLC v. Marvin Windows & Doors, 2010 WL 5014670, at *8 (S.D.

Ala. Dec. 2, 2010).




12
   See also Luckey, at 1091-92; Viking Yacht Co., Inc. v. Composite One LLC, 385 Fed.
Appx. 195, 207-08 (3rd Cir. 2010) (citing several cases in which failure of essential
purpose was found when a defect is undiscoverable on reasonable inspection); Holbrook
v. Louisiana-Pacific Corp., 2015 WL 1291534, *6-7 (N.D. Ohio Mar. 23, 2015) (applying
the exception where an undiscoverable defect results in damages greater than a repair and
replace warranty can cover); Ross Neely Sys., Inc. v. Navistar, Inc., 2015 WL 12939110,
at *1 (N.D. Tex. May 28, 2015) (quoting Berge Helene Ltd. v. GE Oil & Gas, Inc., 830 F.
Supp. 2d 235, 271 (S.D. Tex. 2011); and Highmark, Inc. v. Nw. Pipe Co., No. 10-5089, at
2 (D.S.D. Aug. 15, 2016) (holding whether a limited warranty failed its essential purpose
is a question for the jury).

                                            22
    CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 24 of 42



       Similarly, a brief time limitation may be manifestly unreasonable and invalid under

the UCC where a defect was “not only latent but was not discoverable by ordinary

inspection and testing.” Neville Chem. Co. v. Union Carbide Corp., 294 F. Supp. 649, 655

(W.D. Pa. Dec. 31, 1968), vacated on other grounds, 422 F. 2d 1205 (3rd Cir. 1970).

       Polaris was aware when it sold the vehicles that they each contained a systemic

Excessive Heat Defect not cured by replacing one component. (Compl. ¶¶ 3-5, 123-125,

162-177.) The defect and resulting degradation are not discoverable at the time of the sale

or, often, within the brief six-month warranty period because the components are out of

sight and the degradation is most obvious when the vehicle is running. (Compl. ¶ 177.)

       Plaintiffs allege Polaris has long been aware of the Excessive Heat Defect but failed

to disclose it even as it rolled out the ineffective recalls to fix various components or aspects

within the systemic defect that is largely related to a vehicle design and layout. (Id. ¶¶ 8-

9, 15.) Had Plaintiffs submitted their vehicles for repair, Polaris would not have been able

to effectively cure them, leaving them unprotected by the warranty and with a vehicle worth

substantially less than they paid. That is the quintessential circumstance the exception was

designed to mitigate.

       C.     Even If the Limitation on the Express Warranty Is Valid, the Alleged
              Defect Manifests from the Beginning, Well Within the Warranty’s
              Stated Time Limitation.

       As discussed above in Section I.A., supra, Plaintiffs have alleged that class

members experience the Excessive Heat Defect as soon as they operate their Class Vehicles

because they have an inherent design flaw that necessarily results in thermal degradation.

(Compl. ¶¶ 6-7, 104.) Polaris is aware of the defect and resulting harm; indeed, several

                                               23
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 25 of 42



recalls can be traced directly to thermal degradation. (Compl. ¶¶ 175-180.) Multiple courts

have declined to dismiss warranty claims where plaintiffs have sufficiently alleged the

product had an inherent defect from the outset, regardless of lack of external damage. See

Zurn Pex, 644 F.3d at 617.13

       Polaris did not cite a single case holding that Louisiana requires a malfunction

during the warranty period for a breach of express warranty claim under the Louisiana

Product Liability Act (LPLA). Indeed, the act does not impose such a requirement. La.

R.S. § 9:2800.58. Further, in Louisiana, for a limited warranty to be effective, it must be

clear and unambiguous, contained in sales documents, and brought to the attention of the

buyer. Southwest Louisiana Hospital Association d/b/a/ Lake Charles Memorial Hospital

v. BASF Construction Chemicals, L.L.C., No. 2:10-cv-00902, at 11 (W.D. La. Sept. 29,

2014), citing Prince v. Paretti Pontiac Company, 281 So. 2d 112, 117 (La. 1973). Polaris

did not assert, or include in Exhibit 2, proof the warranty was included in the sales



13
   See also Bridgestone/Firestone, 155 F. Supp. 2d 1069, 1101 (S.D. Ind. 2001); Benkle,
2017 WL 9486154, at *9-10; Hicks v. Kaufman & Broad Home Corp., 89 Cal. App. 4th
908, 918 (Cal. App. 2001); GM Ignition, 2018 WL 4351892, at *3, 26 (evaluating Ohio
law); Dakota Style Foods, Inc. v. Sunopta Grains & Foods, Inc., 329 F. Supp. 3d 794, 803-
04 (N.D.S.D. 2018) (holding in South Dakota, “[p]laintiffs are not required to offer direct
evidence of a defect,” and noting that in O’Neil, the court incorrectly failed to acknowledge
“the unique evidentiary aspects of a product recall.”); Burnside v. Peterbilt Motors Co.,
No. 3:17-cv-02121 (M.D. Pa. Mar. 29, 2019) (“[I]t is not necessary for Plaintiffs to commit
to a particular, detailed theory of the nature of the defect at the pleading stage, as any such
theory can and will be refined upon factual and expert discovery.”); In re Whirlpool Corp.
Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 857 (6th Cir. 2013) (affirming
certification where some class members had not yet experienced the alleged mold problem
because “all Duet owners were injured at the point of sale upon paying a premium price
for the Duets as designed…”).

                                              24
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 26 of 42



documents and brought to Plaintiff Guthrie’s attention. Thus, Guthrie is not subject to the

limited warranty.14

       D.     From the Moment of Sale, Class Vehicles Contain a Defect That
              Renders Them Unmerchantable, in Breach of the Implied Warranty.

       Likewise, all Plaintiffs have viable implied warranty claims, because their vehicles

were defective from the moment of purchase.

       The UCC “expressly provides” a claim “accrues when the breach occurs” and that

“there is no requirement that [p]laintiffs demonstrate any injury to their person or property

as a result of the breach, but only that they purchased an unmerchantable product.”

Bridgestone/Firestone, 155 F. Supp. 2d at 1099. Indeed, undisclosed defects “are the very

evil that the implied warranty of merchantability was designed to remedy.” Mexia v.

Rinker Boat Co., Inc., 95 Cal. Rptr. 3d 285, 291 (Cal. Ct. App. 2009) (quoting Willis

Mining, 509 S.E.2d at 733).

       To be merchantable, goods must pass without objection in the trade and be fit for

the ordinary purpose for which the product is used, among other things. Indep. Sch. Dist.

No. 197 v. WR Grace & Co., 752 F. Supp. 286, 302 (D. Minn. 1990). Where a plaintiff

sufficiently alleges a product is unreasonably dangerous, a jury could reasonably find it is

not fit for the ordinary purposes for its use. Id.; see also Fed. Reserve Bank of Minneapolis,

1988 WL 220489, at *4-5 (whether a “product is merchantable and free from defects in the



14
   If the limited warranty is applicable to Guthrie, Louisiana courts have allowed claims
for breach of implied warranty to proceed simultaneously with redhibition and LPLA
claims. Cassidy v. Ford Motor Co., No. 15-2483, at 6-7 (E.D. La. Feb. 19, 2016).

                                             25
      CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 27 of 42



form of a safety hazard” is a question of fact). A vehicle is not merchantable if it cannot

provide “safe, reliable transportation.” MyFord Touch, 46 F. Supp. 3d at 980; see also

Cholakyan v. Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1242-1244 (concluding

that “[v]ehicles subject to engine failure cannot be said to be merchantable.”). The safety

risk “need not be gross or certain.” In re MyFord Touch, 46 F. Supp. 3d at 980.

        Here, the Class Vehicles were not fit for their ordinary purposes from the moment

they were sold. The excessive heat generated by the defect immediately began degrading

vital components and putting them at deadly risk of sudden fire, rendering the Class

Vehicles unsafe and unreliable.

        E.    Plaintiffs Have Viable Claims under the Magnuson-Moss Warranty
              Act.

        Plaintiffs have alleged viable express and implied warranty claims under state law.

Therefore, Plaintiffs’ claims under the Magnuson-Moss Warranty Act are also viable.

See In re FCA US LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1003

(E.D. Mich. 2017) (denying motion to dismiss Magnuson-Moss claims where plaintiffs

had adequately alleged breaches of warranty under state law).

IV.     PLAINTIFFS PLEAD VIABLE UNJUST ENRICHMENT CLAIMS.

        Polaris argues that several Plaintiffs’ unjust enrichment claims fail because Ohio,

Florida, Texas, Michigan, and Pennsylvania law require a direct benefit. (Defs.’ Mem. at

26.) However, Polaris’s argument is based on a misunderstanding of the law. Unjust

enrichment was historically available precisely when there was no privity of contract

between two parties. See Daniel Karon, Undoing the Otherwise Perfect Crime—Applying


                                            26
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 28 of 42



Unjust Enrichment to Consumer Price-Fixing Claims, 108 W. Va. L. Rev 395, 418 (2005).

And there is no direct benefit requirement under the laws of the relevant states.

       First, in Ohio there is no direct benefit requirement. See Randleman v. Fidelity Nat.

Title Ins. Co., 465 F. Supp. 2d 812, 824-25 (N.D. Ohio 2006) (surveying Ohio case law

and sustaining an unjust enrichment claim with no direct benefit, but a sufficient

“transactional nexus.”) (emphasis added).      Rather, Ohio law requires only a “tie of

causation [] between the plaintiff’s loss and the defendant’s benefit.” See Paikai v. Gen.

Motors Corp., 2009 WL 275761, at *5-6 (E.D. Cal. 2009) (applying Ohio law) (sustaining

an unjust enrichment claim against GM when a car was purchased through its authorized

dealer) (emphasis added).

       Second, Florida law “does not require direct interaction between the plaintiff and

defendant.” In re Processed Egg Prods. Antitrust Litig., 851 F. Supp. 2d 867, 928 (E.D.

Pa. 2012) (applying Florida law) (emphasis added). “Just because the benefit conferred by

[a plaintiff] on [a defendant] did not pass directly . . . but instead passed through a third

party—does not preclude an unjust enrichment claim.” Williams v. Wells Fargo Bank

N.A., 2011 WL 4368980, at *9 (S.D. Fla Sept. 19, 2011) (emphasis added).

       Third, “Texas law [] reveals that unjust enrichment can touch ‘passively received’

benefits, where the nexus is some related third party’s acts against the plaintiff, when it

would be ‘unconscionable for the receiving party to retain’ them.” In re Okedokun, 2018

WL 4737271, at *76 (Bankr. S.D. Tex. Sept. 28, 2018) (emphasis added).15


15
  Polaris relies on In re Ford Motor Co. E-350 Van Prods. Liab. Litig. (No. II), 2011 WL
601279 (D.N.J. 2011) (New Jersey court applying Texas law). However, the In re Ford
                                             27
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 29 of 42



       Fourth, in Michigan, the “critical inquiry [i]s not whether the benefit is conferred

directly on the defendant, but whether the plaintiff can establish the relationship between

his detriment and the defendant’s benefit ‘flow from the challenged conduct.’” In re

Automotive Parts Antitrust Litig., 50 F. Supp. 3d 869, 897 (E.D. Mich. 2014) (emphasis

added). Simply, “[a] claim for unjust enrichment under Michigan law does not require

that the plaintiff confer a direct benefit on the defendant.” In re Static Random Access

Memory (SRAM) Antitrust Litig., 2010 WL 5094289, at *7 (N.D. Cal. Dec. 8, 2010)

(applying Michigan law) (citing Kammer Asphalt Paving Co., Inc. v. East China Township

Schools, 504 N.W. 2d 635 (1993) (emphasis added); see also In re Auto. Parts Antitrust

Litig., 29 F. Supp. 3d 982, 1021 (E.D. Mich. 2014).16

       Finally, “to sustain a claim of unjust enrichment [in Pennsylvania], the claimant

must show that the party against whom recovery is sought either wrongfully secured or

passively received a benefit that would be unconscionable for the party to retain without

compensating the provider.” Bridgestone/Firestone, Inc. v. Carr’s Tire Serv., Inc., 1992

WL 365512, at *15 (E.D. Pa. Nov. 30, 1992) (citing Hershey Foods Corp. v. Ralph Chapek,

Inc., 828 F.2d 989, 999 (3d Cir. 1987)) (emphasis added). “The claim of unjust enrichment




court did not cite any Texas case law in support of its conclusion. The court merely
“predicted” how Texas may resolve the matter. Id.
16
  The Michigan case that Polaris cites is distinguishable. In Storey v. Attends Healthcare
Prods., Inc., 2016 WL 3125210 (E.D. Mich. June 3, 2016), a disposable consumer good
was sold through retailers with no express warranties. In this case, Polaris sold the Class
Vehicles through its authorized dealerships and extended an express warranty to its
purchasers.

                                            28
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 30 of 42



simply requires that plaintiff ‘confer’ benefits on a defendant; it does not require that

plaintiff ‘directly confer’ those benefits.” Global Ground Support, LLC v. Glazer Enter.,

Inc., 581 F. Supp. 2d 669, 676 (E.D. Pa. 2008) (emphasis added).17

       Furthermore, Plaintiffs allege Polaris benefited from the sale of the Class Vehicles,

even if through an independent dealership.             Specifically, Plaintiffs allege Polaris

“benefitted . . . at an unjust profit [by selling and leasing Class Vehicles] that had artificially

inflated prices due to Polaris’ concealment of the Excessive Heat Defect, and Plaintiff[s] .

. . overpaid for these vehicles.” (Compl. ¶¶ 328, 388, 440, 489, 530, 587, 643, 692, 742,

793, 844, 894, 932.) The fact that some Plaintiffs purchased their Class Vehicles from an

independent dealer is immaterial, because unjust enrichment claims are used to prevent a

defendant from “profit[ing] by his own wrong.” Restatement (Third) of Restitution &

Unjust Enrichment § 3. Here, Polaris concealed the Excessive Heat Defect, (id. ¶¶ 9, 15),

and, as a result, profited from the sale of Class Vehicles at the expense of Plaintiffs and

Class members (id. ¶¶ 16-18). See Sheet Metal Workers Local 441 Health & Welfare Plan

v. GlaxoSmithKline, PLC, 737 F. Supp. 2d 380, 448 (E.D. Pa. 2010) (noting defendant’s

actions causing plaintiffs to pay higher prices unjustly benefits defendant.).18


17
   The Pennsylvania case that Polaris cites is distinguishable. In Schmidt v. Ford Motor
Co., 972 F. Supp. 2d 712 (E.D. PA. 2013), the plaintiffs vaguely alleged that they were
incorrectly informed their vehicles were not covered under warranty for defects. The court
dismissed the count because nothing placed the defendants on notice of the precise
misconduct. In this case, Polaris knew of and concealed the Excessive Heat Defect. See In
re AZEK Bldg. Prod., Inc., Mktg. & Sales Practices Litig., 82 F. Supp. 3d 608, 620 (D.N.J.
2015).
18
  Polaris’s nondisclosure of the Excessive Heat Defect is analogous to GM’s nondisclosure
of the defeat device in the Chevrolet Cruze, in which the Court stated, “GM’s false
                                                29
      CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 31 of 42



         As a result of Polaris’s unfair, deceptive, and/or fraudulent conduct, Plaintiffs and

Class members purchased vehicles they would not have otherwise purchased had they

known about the Excessive Heat Defect or paid more than they would have had they known

about the defect. (Id. ¶¶ 27, 33, 39, 45, 51, 57, 63, 69, 75, 81, 87, 93, 100, 106.) This is

true even if a Class member bought the vehicle used or from a dealer as the Class Member

paid the inflated price. Therefore, Plaintiffs have conferred a benefit on Polaris, and Polaris

has been unjustly enriched.

V.       PLAINTIFFS PROPERLY PLEAD THEIR FRAUD-BASED CLAIMS

         A.     The Economic Loss Doctrine Does Not Bar Plaintiffs’ Consumer and
                Common Law Fraud Claims under Pennsylvania and Texas Law.

         Contrary to Polaris’s argument, courts in Pennsylvania have made it clear that the

economic loss rule does not bar Pennsylvania common law fraud and UTPCPL claims. In

support of their argument, Polaris relies on the Third Circuit’s ruling in Werwinski v. Ford

Motor Co., 286 F.3d 661 (3rd Cir. 2002).19 However, Polaris fails to note that numerous

courts have rejected Werwinski based on subsequent Pennsylvania appellate court

decisions. See, e.g., McDonough v. State Farm Fire and Casualty Co., 365 F. Supp. 3d

552, 559-60 (E.D. Pa. 2019) (collecting cases and following Pennsylvania’s intermediate

appellate courts in finding that the economic loss rule does not bar the plaintiff’s UTPCPL




advertising created an artificially high market price that Plaintiffs paid. Plaintiffs’
overpayment can thus be traced directly to GM’s alleged actions.” Counts v. Gen. Motors,
LLC, 237 F. Supp. 3d 572, 586 (E.D. Mich. 2017).
19
     The other cases cited by Polaris all rely on Werwinski.

                                               30
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 32 of 42



claim). The same is true for Pennsylvania common law fraud claims. See O’Keefe v.

Mercedes-Benz USA, LLC, 214 F.R.D. 266, 276 (E.D. Pa. 2003) (collecting cases reflecting

“apparent[] unanim[ity]” among Pennsylvania state courts “in refusing to apply the

economic loss doctrine even in common law intentional fraud claims”). Based on the

foregoing, this Court should follow the decisions of the Pennsylvania state courts and find

that the economic loss rule does not bar Plaintiff’s common law and consumer fraud claims.

       Second, Polaris’s suggestion that the economic loss rule in Texas bars all fraud

claims other than fraud in inducement directly contradicts Texas law. See Meza v.

Honorcare Home Health, Inc., 2018 WL 6793839, at *1 (Tex. App. Dec. 27, 2018) (“In

making reference to actions for unintentional torts in discussing the economic loss rule, the

Texas Supreme Court recognized exceptions to the economic loss rule exist for intentional

torts like breach of fiduciary duty and fraud.”) (citations omitted); see also Peterson Grp.,

Inc. v. PLTQ Lotus Grp., L.P., 417 S.W.3d 46, 62 (Tex. App. 2013) (“Therefore, while the

economic loss rule has been applied to bar negligence and products liability causes of

action when the injury alleged was also the subject matter of a contract, it has not been

extended to bar recovery for fraud or fraudulent inducement.”) (citations omitted)

(emphasis added); see also JJJJ Walker, LLC v. Yollick, 447 S.W.3d 453, 467 (Tex. App.

2014) (“As previously discussed, however, there is evidence of fraud, a cause of action for

which purely economic losses are recoverable.”) (citations omitted); Bank of Am., N.A. v.

Barth, 2013 WL 5676024, at *11 (Tex. App. Oct. 17, 2013) (concluding that even with the

economic loss rule “[e]conomic losses may be recovered in tort for negligent

misrepresentation, legal or accounting malpractice, breach of fiduciary duty, fraud,

                                             31
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 33 of 42



fraudulent inducement, tortious interference with contract, nuisance, wrongful death claims

related to loss of support from the decedent, business disparagement, and some statutory

causes of action.”) (citation and quotations omitted).

       In making this argument, Polaris fails to provide this Court with a key distinction

made by Texas courts when deciding whether to apply the economic loss rule: Does the

claim involve an intentional tort or an unintentional tort? See Meza, 2018 WL 6793839, at

*1. In addition, “to determine whether the economic loss rule applies, [Texas courts]

consider both the source of the defendant's duty to act (whether it arose solely out of the

contract or from some common-law duty) and the nature of the remedy sought by the

plaintiff.” Peterson Grp., 417 S.W. 3d at 62 (quotations and citations omitted). “The duty

not to commit fraud is different from and independent of the duty to comply with the terms

of a contract.” Id. at 63 (citation omitted). Here, Plaintiffs allege, among other things, that

Polaris failed to disclose the Excessive Heat Defect, and had they known of the defect, they

would have not purchased their Class Vehicles or would have paid less for them. (Compl.

¶¶ 884-890.) This tortious conduct exists independent of any such contractual relationship

between the parties.20

       In challenging Plaintiffs’ Texas DTPA claims, Polaris relies on cases where the

plaintiff based its DTPA claim on a promise to perform under a contract. See BCC


20
   Even if Polaris were correct that the Texas economic loss rule bars Plaintiffs’ fraudulent
omission claim (and they are not), it admits that in Texas the economic loss doctrine does
not bar fraudulent inducement claims. Plaintiffs’ allegations are sufficient to plead
fraudulent inducement. (See Compl. ¶ 890); Matlock Place Apartments, L.P. v. Druce, 369
S.W.3d 355, 377–78 (Tex. App. 2012).

                                              32
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 34 of 42



Merchant Solutions, Inc. v. Jet Pay, LLC, 129 F. Supp. 3d 440, 461-62, 469-70 (N.D. Tex.

2015); see also Polley v. Odom, 957 S.W.2d 932, 940 (Tex. App. 1997), judgment

withdrawn, 963 S.W.2d 917 (1998). However, as these cases make clear, DTPA claims

based on a promise to perform a contract are treated differently than DTPA claims that are

not.

         Here, Plaintiffs’ claims are governed by the DTPA because they are not based on a

promise to perform under a contract.        Plaintiffs have alleged that Polaris’s specific

omissions caused harm: Because of Polaris’s misleading and deceptive conduct, Plaintiffs

purchased vehicles they either would not have purchased or would have paid significantly

less for had the Excessive Heat Defect been disclosed. (Compl. ¶¶ 93, 100.) Plaintiffs also

allege alternative designs on the market that do not suffer from the Excessive Heat Defect

that they may have opted to purchase had Polaris not omitted such crucial information. (Id.

¶¶ 149-161.) Accordingly, the economic loss rule does not bar Plaintiffs’ Texas DTPA

claim.

         B.    Polaris Had a Duty to Disclose the Excessive Heat Defect to Plaintiffs
               Forrest, Rodriguez, Elkin, and Turgeon under Their Respective State
               Laws.

         The laws regarding the duty to disclose in Pennsylvania, South Dakota, and Texas

are much broader than what Polaris claims. In fact, all three states impose a duty to disclose

when there is an imbalance of information between the plaintiff and the defendant, if a

plaintiff cannot reasonably discover the information known to the defendant, or if the

defendant becomes aware of information showing a previous representation was

misleading.

                                             33
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 35 of 42



       In Pennsylvania, there are several exceptions to the rule limiting a duty to disclose

to confidential and fiduciary relationships. First, active concealment effectively eliminates

any requirement that a confidential or fiduciary relationship must exist for there to be a

duty to speak. See Elbeco Inc. v. Nat'l Ret. Fund, 128 F. Supp. 3d 849, 859 n.6 (E.D. Pa.

2015) (“[t]he Third Circuit has observed that in cases of ‘active concealment’ a ‘duty to

disclose is not always a required element of common-law fraud when there has been a

material nondisclosure’”); see also In re Chrysler–Dodge–Jeep EcoDiesel Mktg., Sales

Practices, and Prods. Liab. Litig., 295 F. Supp. 3d 927, 1009–10 (N.D. Cal. 2018)

(rejecting manufacturer’s argument in automotive defect case that duty to disclose under

Pennsylvania law did not exist). Second, “[a] duty to speak may also arise as a consequence

of an agreement between parties, or as a result of one party’s reliance on the other’s

representations, if one party is the only source of information to the other party, or the

problems are not discoverable by other reasonable means.” City of Rome v. Glanton, 958

F. Supp. 1026, 1038-39 (E.D. Pa. 1997). Third, “[a] duty to speak may also occur when

disclosure is necessary to prevent an ambiguous or partial statement from being

misleading; where subsequently acquired knowledge makes a previous representation

false; or where the undisclosed fact is basic to the transaction.” Id.

       In South Dakota, “[a] party to a business transaction is under a duty to disclose facts

basic to the transaction: (1) if he knows that the other party is about to enter into it under a

mistake as to the facts, (2) if he knows that the other party would reasonably expect

disclosure of the facts because of the relationship between them, the customs of the trade,

or other objective circumstances; and (3) if the information is not otherwise discoverable

                                              34
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 36 of 42



by reasonable care.” Lindskov v. Lindskov, 800 N.W.2d 715, 719 (S.D. 2011). This

analysis “is best suited to cases ‘in which the advantage taken of the plaintiff's ignorance

is so shocking to the ethical sense of the community and is so extreme and unfair as to

amount to a form of swindling, in which the plaintiff is led by appearances into a bargain

that is a trap, of whose essence and substance he is unaware.’” Id. (internal citations

omitted).

       Finally, the Texas Supreme Court just this past year also concluded that a duty to

disclose may arise outside a confidential or fiduciary relationship:

       An informal relationship giving rise to a duty may also be formed from a
       moral, social, domestic or purely personal relationship of trust and
       confidence. There may also be a duty to disclose when the defendant: (1)
       discovered new information that made its earlier representation untrue or
       misleading; (2) made a partial disclosure that created a false impression; or
       (3) voluntarily disclosed some information, creating a duty to disclose the
       whole truth.

Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d 213, 220 (Tex.

2019) (quotations and citation omitted); see also North Presidio, LLC v. Lowe’s Home

Centers, LLC, 2019 WL 3414264, at *6 (N.D. Tex. Jul. 29, 2019) (quotations and citation

omitted). The Texas courts also found that “a duty to disclose arises when one party knows

that the other party is ignorant of the true facts and does not have an equal opportunity to

discover the truth.” See W.L. Lindemann Operating Co. v. Strange, 256 S.W.3d 766, 776

(Tex. App. 2008).

       Here, Plaintiffs unequivocally allege throughout their Complaint that Polaris

concealed the existence of the Excessive Heat Defect and attempted to obscure the inherent

nature of the defect with improper and inadequate repairs and recalls. Among other things,

                                             35
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 37 of 42



Plaintiffs allege that Polaris: (1) became aware of the Excessive Heat Defect and potential

fire hazards as early as 2011, the same year the ProStar engine was released (Compl. ¶¶

128, 183); (2) continued to use the same engine configuration in Class Vehicles year after

year despite knowing of the Excessive Heat Defect (id. ¶¶ 120, 129-33); (3) engaged in a

pattern of behavior that hid and diminished the significant risks of the defect (id. ¶¶ 181-

216); (4) issued a string of recalls from 2013 through 2018, but continually deflected blame

to a number of other root causes rather than disclosing the ultimate cause of the design

defect—the engine configuration (id. ¶¶ 7-9, 181-216); and (5) conducted inadequate

recalls, many of which had to be expanded because the proposed repairs were ineffective

(id. ¶¶ 128, 186-188, 190, 192, 197, 199, 200, 202-204, 207, 209-210, 214).

       Furthermore, Plaintiffs did not have an opportunity to reasonably discover the

Excessive Heat Defect despite these recalls, because Polaris refused to divulge the whole

truth regarding the defective design of the engine configuration. (Id. ¶¶ 8-9, 15, 204-05,

215.) Plaintiffs Forrest, Rodriguez, Elkin, and Turgeon are individual consumers who were

unaware of the facts surrounding the Excessive Heat Defect plaguing their Class Vehicles.

(Id. ¶¶ 55-56, 85-86, 91-92, 98-99.) Moreover, Polaris’s concealment of the Excessive

Heat Defect made it so that Plaintiffs did not have an equal opportunity to discover the

truth. Accordingly, under Pennsylvania, South Dakota, and Texas law, Polaris had a duty

to disclose the Excessive Heat Defect.




                                            36
     CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 38 of 42



       C.     Plaintiff Luna Has Successfully Pled His Consumer and Common Law
              Fraud Claims.

       Polaris next argues that Plaintiff Luna’s common law and consumer fraud claims

fail because he does not allege that he “communicated with anyone from Polaris or

reviewed or relied on any materials or representations made by Polaris.” (Defs.’ Mem. at

36.) However, this argument ignores California law.

       The Ninth Circuit rejected a near-identical argument in Daniel v. Ford Motor Co.,

806 F.3d 1217 (9th Cir. 2015). In Daniel, the plaintiffs alleged that Ford committed fraud

under California’s UCL and CLRA in the sale of Ford Focus vehicles by failing to disclose

an inherent defect known to Ford. Id. at 1220-21. Prior to their purchase, the plaintiffs

“did not research the Focus or view brochures, websites, or advertisements about the

Focus. Nor did they read the warranty, maintenance, or owner’s guides that came with the

new vehicles prior to purchasing them. However, [they] did speak to authorized Ford

dealership sales representatives about the Focus when they made their purchases.” Id.

(emphasis added). Based on these conversations, the Ninth Circuit found that “a reasonable

fact finder could conclude that Ford knew that its customers depended at least in part on

its authorized dealerships for information about its vehicles and that Ford’s authorized

dealerships would have disclosed the alleged rear suspension defect to consumers if Ford

had required it.” Id. at 1227.21


21
  The plaintiffs in Daniel, in opposing summary judgment, were able to provide the district
court with evidence “that Ford communicates indirectly through its authorized
dealerships.” Id. at 1227. Plaintiffs contend that, at the appropriate stage of this litigation,
they will be able to provide this Court the same type of evidence.

                                              37
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 39 of 42



       The Daniel Court also sided with the plaintiffs with respect to the reliance element

of their fraudulent omission claims under the UCL and CLRA. In its analysis, the Ninth

Circuit noted that under California Law:

       To prove reliance on an omission, a plaintiff must show that the defendant’s
       nondisclosure was an immediate cause of the plaintiff’s injury-producing
       conduct. A plaintiff need not prove that the omission was the only cause or
       even the predominant cause, only that it was a substantial factor in his
       decision. A plaintiff may do so by simply proving that, had the omitted
       information been disclosed, one would have been aware of it and behaved
       differently. That one would have behaved differently can be presumed, or at
       least inferred, when the omission is material. An omission is material if a
       reasonable consumer would attach importance to its existence or
       nonexistence in determining his choice of action in the transaction in
       question. Alleged defects that create unreasonable safety risks are
       considered material.

Daniel, 806 F.3d at 1225 (citations and internal quotations omitted). Here, Plaintiff Luna

has alleged that “Polaris did not disclose the Excessive Heat Defect[.]” (Compl. ¶ 380.)

Polaris failed to disclose even though it had the opportunity to do so by, for example,

placing a label or sticker on the seat disclosing the defect.

       Plaintiff also allege that Polaris knew of the Excessive Heat Defect as early as 2011,

and still chose to utilize the defective ProStar engine configuration in subsequent ROV

models. (Compl. ¶¶ 120, 129-33, 183.) Plaintiffs allege that through a string of recalls,

Polaris repeatedly blamed other root causes for the excessive heat and fire risks in the Class

Vehicles rather than disclosing that the engine design was the underlying defect. (Id. ¶¶ 7-

9, 181-216.)     Plaintiffs also allege that Polaris has unjustly benefited from its

unconscionable delay in recalling the defective Class Vehicles, as it has avoided the cost

of repairing, if even possible, the Class Vehicles for many years. (Id. ¶¶ 15, 17.) Finally,


                                              38
   CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 40 of 42



Plaintiff Luna alleges that he purchased their Class Vehicles without knowledge of the

Excessive Heat Defect. (Id. ¶¶ 31, 55.) And, if “Defendants [had] disclosed the existence

of the Excessive Heat Defect, and the fact that the component parts on Plaintiff Luna’s

Class Vehicle would not only degrade from normal use of the Class Vehicle, but that the

defect also posed a significant and unreasonable safety risk, he would not have purchased

the vehicle or would have paid significantly less [for it].” (Id. ¶ 33.) In short, Plaintiff

Luna’s allegations are more than sufficient to maintain a fraudulent omission claim under

California’s common law and consumer fraud laws.

       D.     Plaintiff Guthrie Can Bring a Claim under the LPLA Alongside His
              Redhibition Claim.

       Polaris argues that all but Plaintiff Guthrie’s redhibition claim must be dismissed

because of the exclusivity provision of Louisiana’s Products Liability Act (“LPLA”).

(Defs.’ Mem. at 36.) As plaintiffs argued in Section III.C., supra, in addition to the

redhibition claim, Guthrie’s breach of warranty for fitness for ordinary use may be brought

simultaneously with his breach of express warranty claim under the LPLA.

                                     CONCLUSION

       For the foregoing reasons, Polaris’s motion to dismiss should be denied.




                                            39
  CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 41 of 42



DATED: August 23, 2019          Respectfully submitted

                                /s/ Karl L. Cambronne
                                Karl L. Cambronne
                                Bryan L. Bleichner
                                Jeffrey D. Bores
                                CHESTNUT CAMBRONNE, PA
                                17 Washington Avenue North, Suite 2200
                                Minneapolis, Minnesota 55401
                                Telephone: 612-339-7300
                                kcambronne@chestnutcambronne.com
                                bbleichner@chestnutcambronne.com
                                jbores@chestnutcambronne.com

                                Plaintiffs’ Liaison Counsel

                                Adam J. Levitt
                                John E. Tangren
                                Daniel R. Ferri
                                DICELLO LEVITT GUTZLER LLC
                                Ten North Dearborn Street, Eleventh Floor
                                Chicago, Illinois 60602
                                Telephone: 312-214-7900
                                alevitt@dicellolevitt.com
                                jtangren@dicellolevitt.com
                                dferri@dicellolevitt.com

                                W. Daniel “Dee” Miles, III
                                H. Clay Barnett, III
                                BEASLEY, ALLEN, CROW,
                                 METHVIN, PORTIS & MILES, P.C.
                                272 Commerce Street
                                Montgomery, Alabama 36104
                                Telephone: 334-269-2343
                                Dee.Miles@Beasleyallen.com
                                Clay.Barnett@BeasleyAllen.com




                                  40
CASE 0:18-cv-00939-WMW-DTS Document 93 Filed 08/23/19 Page 42 of 42



                              Roland K. Tellis
                              David Fernandes
                              BARON & BUDD, P.C.
                              15910 Ventura Boulevard, #1600
                              Encino, California 91436
                              Telephone: 818-839-9698
                              rtellis@baronbudd.com
                              dfernandes@baronbudd.com

                              Plaintiffs’ Interim Co-Lead Counsel

                              Kirk J. Wolden
                              Clifford L. Carter
                              CARTER WOLDEN CURTIS, LLP
                              1111 Exposition Boulevard, Suite 602
                              Sacramento, California 95815
                              Telephone: 916-567-1111
                              kirk@cwclawfirm.com
                              cliff@cwclawfirm.com

                              Courtney L. Davenport
                              THE DAVENPORT LAW FIRM LLC
                              18805 Porterfield Way
                              Germantown, Maryland 20874
                              Telephone: 703-901-1660
                              courtney@thedavenportlawfirm.com

                              Charles E. Schaffer
                              Daniel C. Levin
                              LEVIN SEDRAN & BERMAN, LLP
                              510 Walnut Street, Suite 500
                              Philadelphia, Pennsylvania 19106
                              Telephone: 215-592-1500
                              cschaffer@lfsblaw.com
                              dlevin@lfsblaw.com

                              Additional Counsel for Plaintiffs and the
                              Proposed Classes




                                41
